25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry F. WARDEN, Jr., Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
No. 93-7206.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 22, 1994.June 10, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-30-D)
Henry F. Warden, Jr., appellant pro se.
Richard Bruce Conely, Asst. U.S. Atty., Linda Kaye Teal, Office of the United States Atty., Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before LUTTIG and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Henry Franklin Warden, Jr., appeals from the district court's order that dismissed his suit under the Federal Tort Claims Act, 28 U.S.C.A. Secs. 2671-2680 (West 1965 & Supp.1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Warden v. United States, No. CA-90-30-D (E.D.N.C. Sept. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.